Citation Nr: 0838644	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-08 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Whether vacatur of a Board of Veterans' Appeals decision 
on May 4, 2007 is warranted.

2.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that granted service connection for PTSD 
and assigned an evaluation of 10 percent disabling from 
August 10, 2005.

During the course of the appeal the RO issued a rating 
decision in June 2006 that increased the initial evaluation 
to 50 percent.

Inasmuch as higher ratings are available for the service-
connected PTSD, and as a claimant is presumed to be seeking 
the maximum available benefit for a given disability, the 
claim for higher rating as reflected on the title page 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

Further, as the claim before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a videoconference hearing from the RO in 
January 2007.  In conjunction with that hearing the 
undersigned VLJ granted a motion of the veteran's 
representative to advance the appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 20.900(c) (2008).

The Board issued a decision on May 4, 2007 denying an initial 
rating in excess of 50 percent for the service-connected 
PTSD.  Thereafter the veteran submitted additional evidence 
in the form of a VA examination report not previously 
considered, along with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.


FINDINGS OF FACT

1.  The Board issued a decision on May 4, 2007 denying an 
initial rating in excess of 50 percent for the service-
connected PTSD.

2.  Evidence pertinent to the appeal was constructively of 
record at the time of the Board's adjudication but was not 
associated with the claims file until after issuance of the 
Board's May 4, 2007 decision.

3. From August 10, 2005 to January 8, 2007 the veteran's PTSD 
was productive of a disability picture manifested by 
occupational and social impairment with reduced reliability 
and productivity, although not in most areas; an inability to 
establish and maintain effective relationships was not 
demonstrated.

4.  From January 8, 2007 the veteran's PTSD has been 
productive of a disability picture manifested by occupational 
and social impairment with reduced reliability and 
productivity in most areas, but not by total occupational and 
social impairment.   


CONCLUSIONS OF LAW

1.  The criteria to vacate the Board's decision of May 4, 
2007 	are met.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 20.904 (2008).

2.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected PTSD from 
August 10, 2005 to January 8, 2007 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130 including 
Diagnostic Code 9411 (2008). 

3.  The criteria for the assignment of an evaluation of 70 
percent for the service-connected PTSD from January 8, 2007 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130 
including Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue of evaluation of the service-connected PTSD is a 
"downstream" issue in that pre-rating development was 
related to establishing entitlement to service connection, 
not evaluation of the disability.  However, in June 2006 the 
RO sent the veteran a letter informing him of how VA 
determines disability ratings.  The Board accordingly finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim for 
increased rating and has been afforded ample opportunity to 
submit such information and evidence before the Board 
conducts its appellate review.  

The Board also finds that a September 2005 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The September 2005 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration (SSA) records.  The 
letter also stated that VA would make reasonable efforts to 
get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  The letter 
specifically asked the veteran, "If there [was] any other 
evidence or information that you think [would] support your 
claim, please let us know.  If the evidence is in your 
possession, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  This is logical, 
since this is a "downstream" issue.  However, the Board 
finds that the lack of full pre-adjudication notice in this 
appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the veteran of all applicable rating formulae 
in the March 2006 Statement of the Case (SOC), which suffices 
for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the June 2006 letter cited above.  There is 
accordingly no chance of prejudice under the notice 
requirements of Dingess.  

In the recent case of Vazquez-Florez v. Peake, 22 Vet. App. 
120 (2008) the Court addressed additional notice requirements 
in claims for increased rating.  However, VA's Office of 
General Counsel holds the position that Vazquez-Florez does 
not apply to initial rating situations because VA's notice 
obligations under the VCAA are fully satisfied once service 
connection has been granted.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims decided 
hereinbelow.  

The veteran's service treatment record (STR) and post-service 
VA medical records are on file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claim 
is adjudicated.  

The veteran was afforded VA psychiatric examinations in 
October 2005, May 2006 and most recently in February 2007.  
The veteran has not asserted that these examinations were 
inadequate in any way, and has not asserted that his symptoms 
have become worse since the last examination.  The Board 
accordingly finds that remand for new examination is not 
required at this point.  

The veteran has also been afforded a hearing before the Board 
during which he presented oral argument in support of his 
claim, and the record was subsequently held open to enable 
him to submit additional documents for the Board's 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  

II.  Analysis

A.  Vacatur of Board Decision

The Board may vacate an appellate decision at any time at the 
request of the appellant, or on the Board's own motion, when 
an appellant has been denied due process.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.904.

In this case, a Board decision in May 2007 denied an initial 
rating in excess of 50 percent for the service-connected 
PTSD.  Subsequently the Board received additional evidence 
including a VA examination report dated in February 2007 that 
was not of record at the time of the Board's adjudication.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
of file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). As the 
Board's May 2007 decision was not based on all available 
evidence, due process requires that decision to be vacated so 
that the Board may readjudicate the claim.  

Under 38 U.S.C.A. § 7252 only a decision by the Board may be 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  This vacatur is in the nature of a preliminary 
order and does not constitute a decision by the Board on the 
merits of the appeal.

The merits of the appeal on the issue set forth above are 
considered de novo in the decision below.

B.  Initial Evaluation of PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  However, 
VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by claimant.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).

In this case, psychiatric disorders are rated under a General 
Rating Criteria for Mental Disorders.  Accordingly there is 
no advantage to the veteran in being rated under DC 9411 
(PTSD) versus any other psychiatric DC, as the rating 
criteria and the disability levels are identical.

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service connected 
and an appeal for increased rating for a disability already 
service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  Further, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods 
during the period of the Board's review (beginning with the 
effective date of service connection, August 10, 2005).  
Fenderson and Hart, supra.

The veteran had a VA PTSD examination in October 2005 during 
which he reported current symptoms of nightmares, 
hypervigilance and exaggerated startle reflex, off and on for 
many years.  He denied previous psychiatric treatment and 
denied current homicidal or suicidal ideation.  He was 
currently retired, but had no mental problems at the 
workplace while he was employed and he got along well with 
co-workers.  He was a widower but had good relations with his 
children and with his siblings.

On examination the veteran's mood was neutral and his affect 
was appropriate. Speech, thought content and thought process 
were normal and displayed no appreciable problems.  He was 
oriented to person, place and time.  Insight, judgment and 
impulse control were fair.  The examiner diagnosed mild-to-
moderate PTSD and assigned a Global Assessment of Functioning 
(GAF) of 55.  The examiner commented that the veteran 
appeared to be competent and to have a supportive social 
network.  The examiner also stated the veteran's PTSD did not 
prevent him from obtaining employment.

Thereafter the veteran had a VA PTSD examination in May 2006 
during which he reported that his symptoms had become worse.  
He complained he was becoming more isolated and increasingly 
anxious.   He avoided military-related functions, situations 
and discussions and had recently declined to join a national 
veterans' organization.  He also avoided most people other 
than family members who essentially played a caregiver 
function, but he was depressed and anxious when alone.  The 
veteran had difficulty expressing emotion, was often 
irritable and nervous, and had difficulty falling and staying 
asleep.  

On examination there was no impairment of thought process or 
communication.  There was no history of delusions or 
hallucinations.  The veteran made good eye contact except 
when talking about his military experiences.  The veteran was 
able to maintain good personal hygiene except when physically 
impeded by his carpal tunnel syndrome.  The veteran was 
oriented times three, and his short- and long-term memory was 
good.  There was no history of obsessive or ritualistic 
behavior.  Rate and flow of speech were somewhat depressed 
but logical, and the content was easy to follow.  There was 
no sign of panic attacks.  The veteran appeared somewhat 
depressed and slightly anxious, and his impulse control was 
fair.  The veteran was noted to have severe sleep impairment.

The examiner diagnosed "severe" PTSD with symptoms becoming 
worse since the veteran's retirement because he had 
previously immersed himself in his work.  The examiner stated 
that the veteran's PTSD caused severe stress due to social 
impairment, occupational impairment and functional well-
being.  The examiner assigned a GAF of 51. 

Finally, the veteran had a VA PTSD examination on February 
15, 2007 in which he reported inability to sleep due to 
constant nightmares, accompanied by cold sweats and 
tachycardia.  He also reported intrusive memories and 
hyperstartle, triggered by loud noises, worse since the onset 
of the Iraq war.  He reported that he had isolated from 
friends and family, preferring to sit in his bedroom because 
he felt most safe and secure there.    

On examination the veteran had good eye contact and his 
speech was relevant and coherent.  The veteran's mood was sad 
and anxious, with appropriate affect.  There was no gross 
thought disorder or psychosis, and no suicidal or homicidal 
ideation or intent.  Reality testing was good, and both 
abstracting and calculating abilities were intact.  Insight 
and judgment were good, as were past and recent memory.  The 
veteran was oriented times three.  The examiner assigned a 
GAF of 41, citing impaired occupational and social function.  
The examiner stated that the veteran's symptoms had 
deteriorated and that he was unemployable.
 
Based on the medical evidence above, the Board finds that the 
service-connected disability picture during the period under 
review most closely approximated the criteria for the current 
50 percent rating prior to February 15, 2007, and more 
closely approximated the criteria for a 70 percent rating 
(but not more) thereafter.

Prior to  February 15, 2007 the veteran presented some of the 
characteristic symptoms associated with the currently 
assigned 50 percent rating (disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships) but not others 
(circumstantial, circumlocutory or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment or abstract 
thinking, or panic attacks more than once per week).  

Prior to February 15, 2007 the veteran specifically did not 
demonstrate a disability picture of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood as 
required for a 70 percent rating.  The veteran exhibited 
impairment in "work" and "mood" but no impairment in 
"family relations," "judgment," or "thinking."  Further, 
he exhibited none of the characteristic symptoms associated 
with the 70 percent rating as detailed hereinabove.  

However, the VA examination on February 15, 2007 demonstrated 
that the veteran has deteriorated to a point where his 
disability is ratable at 70 percent.  Specifically, the 
examiner documented a decrease in social function to the 
extent that the veteran is now impaired in "most" areas as 
required for the 70 percent rating.

The Board has also considered the veteran's assigned GAF 
scores during the period.   The GAF records the clinician's 
judgment of the individual's overall level of functioning, 
with 100 representing a high level of functioning and no 
psychiatric symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  While the GAF is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

As noted above, the veteran's GAF scores during the period in 
question were 55 in October 2005 and 51 in May 2006; GAF 
scores between 51 and 60 indicate moderate symptoms or 
moderate difficulty functioning.  Quick Reference, supra, pg. 
46-47.  However, his GAF in February 2007 was 41; GAF scores 
between 41 and 50 indicate serious symptoms or any serious 
impairment in social, occupational or school functioning. 
Quick Reference, id.  Accordingly his GAF scores reflect 
degree of difficulty functioning consistent with the symptoms 
noted by the various examiners and consistent with the 50 
percent rating currently assigned prior to February 2007, but 
with an increased 70 percent rating thereafter.  

The Board has considered whether an increased 100 percent 
rating is appropriate after February 15, 2007.  However, the 
evidence does not show total occupational and social 
impairment.  Also, the veteran demonstrates none of the 
symptoms associated with the 100 percent rating.

In addition to the medical evidence cited above the Board has 
considered the lay evidence of record, including the 
veteran's correspondence to VA and his January 2007 testimony 
before the Board in which he described manifestations of PTSD 
such as social isolation, mood swings and loss of interest in 
activities in which he was formerly engaged.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board finds in this regard that the symptoms reported by 
the veteran during his testimony before the Board on January 
8, 2007 were substantiated and validated by the VA 
examination shortly thereafter on February 15, 2007.  
Accordingly, entitlement to the 70 percent rating should be 
effective as of January 8, 2007, the date those symptoms were 
reported to VA.  

The Board has considered the applicability of "staged 
ratings" per Fenderson and Hart.   Review of the file shows 
no time prior to January 8, 2007 in which the criteria for 
the 70 percent rating were met.  Accordingly, "staged 
rating" is not appropriate.

Extraschedular rating is not warranted because there is no 
evidence that during the period under review the veteran's 
PTSD resulted in marked periods of unemployment (the veteran 
is retired), frequent hospitalization, or otherwise rendered 
schedular rating inappropriate.

The Board particularly acknowledges that the veteran's PTSD 
presents problems relating to employability.  However, 
schedular rating itself is recognition that that claimant's 
industrial capacity is impaired to some degree.  Van Hoose, 4 
Vet. App. 361, 363.  Therefore, the VA schedule of ratings 
applies unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  In this matter the veteran's disability 
picture more closely approximates the criteria for a 70 
percent rating effective from January 8, 2007, and the 
benefit-of-the-doubt rule applies.  Gilbert, 1 Vet. App. at 
55; Ortiz v. Principi, 274 F.3d 1360 (Fed. Cir. 2001).  

The Board accordingly finds that the criteria for a rating of 
70 percent, but not more, are met from January 8, 2007 but 
not before.  


ORDER

The Board's decision of May 4, 2007, denying an initial 
evaluation in excess of 50 percent for the service-connected 
PTSD, is hereby vacated.

An evaluation of 70 percent for PTSD is granted from January 
8, 2007.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


